Citation Nr: 1036293	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-29 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
20 percent for the Veteran's lumbar spine degenerative disc 
disease.  

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for the Veteran's right ankle injury residuals with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active service from November 1978 to November 
1983 and from October 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision of the Honolulu, Hawaii, 
Regional Office which determined, in pertinent part, that the 
Veteran had not submitted well-grounded claims of entitlement to 
service connection for a chronic back disorder and a right ankle 
disorder and denied the claims.  In September 2000, the Veteran 
informed the VA that she had moved to Florida.  The Veteran's 
claims file was subsequently transferred to the St. Petersburg, 
Florida, Regional Office (RO).  In September 2001, the RO 
reviewed the Veteran's claims on the merits and again denied 
them.  In October 2002, the Board determined that additional 
development of the record was required.  In September 2003, the 
Board remanded the Veteran's claims to the RO for additional 
action.  

In December 2004, the RO granted service connection for lumbar 
spine degenerative disc disease and right ankle injury residuals 
with degenerative arthritis; assigned initial 20 percent 
evaluations for the disabilities; and effectuated the awards as 
of November 23, 1999.  

The Board observes that the Veteran has appealed from the initial 
evaluations assigned for her service-connected lumbar spine and 
right ankle disabilities.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability evaluation.  
However, the Court did not provided a specific name for the issue 
in lieu of "increased disability evaluation."  In the absence 
of such direction, the Board has framed the issues as entitlement 
to an initial evaluation in excess of 20 percent for the 
Veteran's lumbar spine degenerative disc disease and an initial 
disability evaluation in excess of 20 percent for her right ankle 
injury residuals with degenerative arthritis.  The Veteran is not 
prejudiced by such action.  The Board has not dismissed any issue 
and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issues are 
styled.  

The issue of the initial evaluation for the Veteran's right ankle 
injury residuals with degenerative arthritis is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The version of 38 C.F.R. § 4.71a, Diagnostic Code 5293 in 
effect prior to September 23, 2002, is more favorable to the 
Veteran's claim than 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  

2.  The Veteran's lumbar spine degenerative disc disease has been 
shown to be objectively manifested by no more than pronounced 
intervertebral disc syndrome; a range of motion of flexion to 60 
degrees with pain after 40 degrees, extension to 20 degrees with 
pain after 10 degrees, lateral flexion to 20 degrees with pain 
after 15 degrees, bilaterally, and lateral rotation to 15 degrees 
with pain after 10 degrees, bilaterally; muscle spasm; and 
bilateral lower extremity radiculopathy and sensory impairment.  


CONCLUSION OF LAW

The criteria for an initial 60 percent disability evaluation for 
the Veteran's lumbar spine degenerative disc disease have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.321, 3.326(a), 4.10, 4.40, 4.45 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide. The notice must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  In reviewing the evaluation for the 
Veteran's lumbar spine degenerative disc disease, the Board 
observes that the RO issued VCAA notices to the Veteran in 
February 2001, November 2005, March 2006, and May 2008 which 
informed her of the evidence generally needed to support a claim 
of entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions she needed to undertake; and how the VA 
would assist her in developing her claim.  The March 2000 rating 
decision from which the instant appeal arises predates the 
enactment of the VCAA.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Board remanded the Veteran's claim to the 
RO for additional action including affording the Veteran further 
evaluation which encompassed her lumbar spine.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  The 
examination reports are of record.  To that end, when the VA 
undertakes to either provide an examination or to obtain an 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that there has been substantial compliance with its 
remand instructions and additional remand is not required.  
D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial 
rather than strict compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty 
imposed on the VA, including the duty to assist and to provide 
notification, has been met as set forth above.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  Consequently, 
the Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

The Veteran's service treatment records show she was treated for 
severe back pain.  In December 2004, the RO established service 
connection for lumbar spine degenerative disc disease; assigned 
an initial 20 percent evaluation for that disability; and 
effectuated the award as of November 23, 1999.  In July 2008, the 
RO granted service connection for right lower extremity 
radiculopathy and left lower extremity radiculopathy; assigned 10 
percent evaluations for those disabilities; and effectuated the 
awards as of July 14, 2006.  


III.  Evaluation 

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  On and before September 22, 
2002, the rating schedule directed that a 10 percent disability 
evaluation was warranted for mild intervertebral disc disease.  A 
30 percent evaluation required moderate intervertebral disc 
disease with recurring attacks.  A 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy (i.e., with characteristic pain, 
demonstrable muscle spasms, and absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

In a precedent opinion dated December 12, 1997, the Acting 
General Counsel of the VA held that the criteria under Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome, 
"involves loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve may 
cause limitation of motion of the cervical, thoracic, or lumbar 
vertebrae."  The Acting General Counsel clarified that a veteran 
cannot be evaluated under both Diagnostic Code 5293 for 
intervertebral disc syndrome based in part upon limitation of 
motion and Diagnostic Code 5292 (limitation of motion of the 
lumbar spine) due to the provisions of 38 C.F.R. § 4.14 
prohibiting the evaluation of "an identical manifestation under 
two different diagnoses."  VAOPGPREC 36-97 (Dec. 12, 1997).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable to 
lumbosacral spine intervertebral disc syndrome (degenerative disc 
disease).  Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (2002) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
disability evaluation was warranted for intervertebral disc 
syndrome which was productive of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation required 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation required incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  For purposes of evaluations 
under Diagnostic Code 5293, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities are 
to be rated using the evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

On September 26, 2003, the Secretary of the VA again amended the 
portions of the Schedule For Rating Disabilities applicable to 
lumbar spine intervertebral disc syndrome (degenerative disc 
disease), lumbar spine limitation of motion, and other spine and 
back disorders.  Under the amended rating schedule, 
intervertebral disc syndrome (preoperatively or postoperatively) 
is to be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under 38 C.F.R.§ 4.25.  

The General Rating Formula for Diseases and Injuries of the Spine 
directs that a 10 percent evaluation is warranted where there is 
either forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; forward flexion of the 
cervical spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; a 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent evaluation 
requires either forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation 
requires forward flexion of the cervical spine of 15 degrees or 
less or favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation will be assigned for either unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months.  A 20 percent evaluation requires incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent evaluation 
requires incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months.  A 60 percent evaluation requires incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, are to 
be evaluated under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should ... apply unless 
Congress provided otherwise or permitted the Secretary ... to do 
otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 
109 (1990).  In a precedent opinion dated April 10, 2000, the 
General Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more favorable 
to the veteran.  If so, the retroactive application of the 
amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 
2002) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive to, 
but no earlier than, the effective date of the amended 
regulation.  In such situations, the Board should apply the prior 
version of the regulation for the period prior to the amendment 
and utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The Veteran's claim was received by the RO on November 23, 1999.  
The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) to be more favorable to the Veteran 
as they require less specific symptoms and are more general than 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) 
and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Therefore, 
the Board will review the Veteran's entitlement to an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

A December 2000 VA X-ray study of the lumbosacral spine notes 
that the Veteran complained of chronic low back pain.  She denied 
experiencing radiculopathy.  The evaluation revealed findings 
consistent with lumbar spine degenerative disc disease and muscle 
spasm.  

VA clinical documentation dated in February 2001, the Veteran 
complained severe chronic low back pain with occasional radiation 
into the lower extremities and lumbar spine limitation of motion 
due to pain.  

In a March 2004 written statement, the Veteran advanced that her 
lumbar spine degenerative disc disease was productive of 
significant physical impairment which limited her activities.  
She stated that her lumbar spine symptomatology was exacerbated 
by physical activities such as household cleaning and short 
walks.  

At a May 2004 VA examination for compensation purposes, the 
Veteran complained of chronic low back pain with occasional lower 
extremity numbness.  On examination of the lumbar spine, the 
Veteran exhibited a range of motion of flexion to 45 degrees with 
pain, extension to 10 degrees with pain, lateral flexion to 20 
degrees with pain, bilaterally, and lateral rotation to 20 
degrees with pain, bilaterally; paraspinal muscle tenderness on 
palpation; 2+ knee jerks; 1+ ankle jerks; and normal lower 
extremity sensation.  An impression of lumbar spine degenerative 
disc disease was advanced.  The examiner noted that the Veteran 
did not have "evidence of radiculopathy, per se."

In her September 2005 notice of disagreement, the Veteran 
advanced that a 30 percent or higher evaluation was warranted for 
her lumbar spine degenerative disc disease under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  She asserted 
that her lumbar spine disability significantly impaired her 
ability to stand, to bend, to sit, and to lift items and thereby 
limited her vocational and domestic activities.  

VA clinical documentation dated in July 2006 relates that the 
Veteran complained of chronic low back pain which radiated into 
the lower extremities and thigh numbness and tingling.  She 
stated that movement exacerbated her low back pain.  An 
impression of "low back pain likely secondary to radiculopathy 
with moderate canal stenosis and bulging disc a L4-5" was 
advanced.  

A December 2006 VA treatment record states that the Veteran was 
diagnosed with low back pain with right lower extremity 
radiculopathy.  She was treated with a lumbar epidural injection.  
An April 2007 VA treatment record states that the Veteran was 
diagnosed with low back pain with left lower extremity 
radiculopathy.  She was treated with a lumbar epidural injection.  
VA clinical documentation dated in July 2007 reflects that the 
Veteran complained of chronic low back pain with bilateral lower 
extremity radiculopathy.  

A May 2008 statement from N. H. conveys that she was the 
Veteran's supervisor.  She noted that the Veteran's physical 
activities were extremely limited due, in significant part, to 
her lumbar spine disability.  Ms. H. reported that the Veteran 
had "called in sick" approximately 25 times in the preceding 25 
days due to her service-connected back and/or right ankle 
disability.  

At a July 2008 VA examination for compensation purposes, the 
Veteran complained of worsening low back pain with right leg 
radiculopathy and associated giving way.  She reported that: she 
used a cane to ambulate; was unable to walk more than a few 
yards; and had experienced at least 20 to 25 episodes wherein she 
was bedridden due to her spine disorder.  The Veteran 
acknowledged that she had not been placed on bed rest by a 
physician.  The Veteran was observed to have an antalgic waddling 
gait with poor propulsion.  On orthopedic examination of the 
lumbar spine, the Veteran exhibited a range of motion of flexion 
to 60 degrees with pain after 40 degrees, extension to 20 degrees 
with pain after 10 degrees, lateral flexion to 20 degrees with 
pain after 15 degrees, bilaterally, and lateral rotation to 15 
degrees with pain after 10 degrees, bilaterally; muscle spasm; 
and normal lower extremity sensation.  Contemporaneous X-ray 
studies of the lumbosacral spine revealed significant 
degenerative changes at L4-L5 and a slight loss of curvature 
posited to muscle spasm.  The Veteran was diagnosed with lumbar 
spine degenerative disc disease, spur formation, and muscle 
spasm.  The examiner found that the Veteran's lumbar spine 
disability had a significant effect on her occupational pursuits 
due to increased absenteeism, decreased mobility, and problems 
with lifting and carrying.  On neurological evaluation, the 
Veteran was diagnosed with bilateral lower extremity 
radiculopathy involving the superficial peroneal cutaneous nerves 
secondary to degenerative disc disease lumbar spine.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran advances 
that her lumbar spine degenerative disc disease is manifested by 
chronic radiating low back pain which severely affects her daily 
and vocational activities.  The Veteran's lumbar spine 
degenerative disc disease has been objectively shown to be 
manifested by no more than a lumbar spine range of motion of 
flexion to 60 degrees with pain after 40 degrees, extension to 20 
degrees with pain after 10 degrees, lateral flexion to 20 degrees 
with pain after 15 degrees, bilaterally, and lateral rotation to 
15 degrees with pain after 10 degrees, bilaterally; muscle spasm; 
and bilateral lower extremity radiculopathy and sensory 
impairment.  She has undergone several epidermal injections due 
to her radiating low back pain.  Such findings are consistent 
with pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy and little 
intermittent relief.  Such findings merit assignment of an 
evaluation of 60 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  That evaluation 
represents the maximum evaluation under Diagnostic Code 5293.  
Therefore, the Board concludes that a 60 percent evaluation is 
warranted for the Veteran's lumbar spine degenerative disc 
disease.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). An 
evaluation in excess of 60 percent is not warranted for the 
Veteran's lumbar spine degenerative disc disease at any point 
during the relevant time period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Veteran's clinical findings fall directly within 
the criteria for a 60 percent evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Given that fact, 
referral for consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2009).  


ORDER

An initial 60 percent evaluation for the Veteran's lumbar spine 
degenerative disc disease is granted subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

The Veteran asserts that an initial evaluation in excess of 20 
percent is warranted for her right ankle injury residuals as the 
disability is productive of significant vocational impairment.  
In her July 2010 Written Brief Presentation, the accredited 
representative advances that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 are inadequate to properly evaluate the 
Veteran's right ankle disability picture.  She requests that the 
Veteran's claim be referred to the VA's Under Secretary for 
Benefits for consideration of an extra-schedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b) (2009).  

The provisions of 38 C.F.R. § 3.321(b)(1) provide that where the 
relevant schedular evaluations are found to be inadequate, the 
Veteran may be awarded an evaluation higher than that encompassed 
by the schedular criteria upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards."  If 
exceptional circumstances are found, the matter must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Services for consideration of assignment 
of an extra-schedular evaluation.  The Board may not consider the 
assignment of an extra-schedular rating in the first instance.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  

In reviewing the claims files, the Board observes that the 
Veteran's right ankle disorder has been shown to be productive of 
marked interference with employment.  In her May 2008 statement, 
Ms. H. conveyed that the Veteran had been absent from work on 25 
occasions due to her back and ankle disorders and  missed work on 
an additional 10 occasions due to medical appointments over the 
preceding nine months.  The report of the September 2008 VA 
examination for compensation purposes states that the Veteran 
exhibited a right ankle range of motion of dorsiflexion from -10 
to -5 degrees with pain and plantar flexion from -10 to 5 degrees 
with pain.  The Veteran was noted to be unable to keep her right 
ankle in a neutral position.  Given such findings and the 
accredited representative's request, the Board concludes that the 
Veteran's claim must be forwarded to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for consideration of the assignment of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of an initial 
evaluation in excess of 20 percent for the 
Veteran's right ankle injury residuals with 
degenerative arthritis to the Under 
Secretary for Benefits or the Director of 
Compensation and Pension Service for 
consideration of the assignment of an 
extra-schedular rating.

2.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 20 percent for her right ankle 
injury residuals with degenerative 
arthritis.  If the benefit sought on appeal 
remains denied, the Veteran and her 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


